Schedule A to the Trust for Professional Managers Investment Advisory Agreement Series or Fund of Trust for Professional Managers Annual Fee Rate Effective Date Leader Short-Term Bond Fund 0.75% of average net assets May 1, 2008 The foregoing fee schedule is agreed to as of May 30, 2008, and shall remain in effect until changed in writing by the parties. TRUST FOR PROFESSIONAL MANAGERS LEADER CAPITAL CORPORATION on behalf of the Leader Short-Term Bond Fund By:/s/ Joseph C. Neuberger By:/s/ John Lekus Name:Joseph C. Neuberger Name:John Lekus Title:President Title:President 1
